Case 17-12840-KHK        Doc 101    Filed 03/08/19 Entered 03/08/19 15:09:52              Desc Main
                                   Document     Page 1 of 11



                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

 In re:

 TABINDA SARFRAZ,                                                    Case No. 17-12840-KHK

          Debtor.                                                            Chapter 13


                                  MEMORANDUM OPINION


          This matter came before the Court on December 13, 2018 for an evidentiary hearing on

 the objection of Iftakhar Khan to the second amended chapter 13 plan filed by Tabinda Sarfraz

 (“Debtor”). (Docket No. 70). At the conclusion of the hearing, the Court took the matter under

 advisement. Having considered the pleadings and heard the evidence and arguments of counsel,

 the Court makes the following findings of facts and conclusions of law.


                                         Findings of Facts

          On August 23, 2016, Iftakhar Khan filed a complaint in the Circuit Court of Fairfax

 County, Virginia requesting a judgement against Ms. Sarfraz, for amounts due on a promissory

 note. A trial was set for August 22, 2017, but the filing of this bankruptcy stayed the state court

 action. (Adversary Proceeding No. 17-01123, Docket No. 1 at p. 7). The Debtor filed for relief

 under chapter 7 of the Bankruptcy Code on August 19, 2017. (Case No. 17-12840, Docket No.

 1.)




                                                 1
Case 17-12840-KHK           Doc 101      Filed 03/08/19 Entered 03/08/19 15:09:52                    Desc Main
                                        Document     Page 2 of 11


         Ms. Sarfraz has worked in the banking industry for several years. 1 She left United Bank

 sometime during the latter half of July 2017 and two weeks after filing this case, she became a

 Branch Manager for Lafayette Federal Credit Union making $4,716 per month.

         The Debtor lives at 2736 Bulkhead Drive, Woodbridge, Virginia (the “Property”) along

 with her mother, Farzana Kousar, and two sisters, Maryam Sarfraz and Tahira Sarfraz in a

 single-family home. The family operates as a single economic unit, pooling their incomes and

 paying the household expenses from a joint checking account held in the names of Tabinda and

 Maryam Sarfraz. They have been co-mingling their finances for many years. Evidentiary

 Hearing Transcript (“Tr.”) at 17:00, 29:00 and 92:00.

         On February 24, 2017, the Debtor and her sister, Maryam Sarfraz, purchased the

 property. Khan Ex. 1 (“Special Warranty Deed”). On May 17, 2018, the sisters conveyed an

 interest in the property to their mother, Farzana Kousar. The co-owners now hold their interests

 as joint tenants with rights of survivorship according to the General Warranty Deed that was

 recorded in the Prince William County land records on October 3, 2017, two months after this

 case was filed. Khan Ex. 3 (“General Warranty Deed”).

         The Debtor’s Schedule A describes her interest in the property as a 33% interest in

 property valued at $438,000 and her Schedule D discloses a mortgage lien of $430,275.43.

 (Docket No. 1) (“Voluntary Petition”). The only other non-exempt asset listed on the original

 Schedule B was a counterclaim for defamation and intentional infliction of emotional distress

 valued at $500,000 against Mr. Khan and others in the state court lawsuit. 2 Id.




 1
     She was hired by Capital One Bank in January 2006 and was making $3,333 per month by April 2011. (Proof of
 Claim 4-1 at p. 7.) She was employed by United Bank in April 2014 and was making $5,092 per month by April
 2017. (Proof of Claim 3-1 at p. 7).
 2
   Iftakhar Khan v. Tabinda Sarfraz, Case No. CL-2017-0006952 (Fairfax County Circuit Court).

                                                        2
Case 17-12840-KHK         Doc 101    Filed 03/08/19 Entered 03/08/19 15:09:52        Desc Main
                                    Document     Page 3 of 11


        The Debtor’s original Schedule I disclosed a projected monthly take-home pay of

 $1,835.08 and a contribution from her mother and sister of $1,965.23 for payment of their

 portion of the mortgage resulting in total net monthly income of $3,800.31. Her Schedule J

 indicated monthly expenses of $4,297.54, resulting in projected monthly disposable income of

 $497.54. Id.

        Mr. Khan filed an adversary proceeding in this case against the Debtor on November 11,

 2017, alleging the Debtor made false representations which induced him to loan her $150,000 to

 finance a new business and asking the Court to find the debt excepted from discharge under 11

 U.S.C. § 523(a)(2)(A) of the Bankruptcy Code. (Docket No. 15).

        On May 8, 2018, the Debtor filed a motion to convert her bankruptcy to a case under

 chapter 13 of the Code. (Docket No. 19). The Court conducted a hearing on the motion on June

 5, 2018, and over the objections of Mr. Khan, granted the motion to convert on June 5, 2018.

 (Docket No. 32).

        On June 22, 2018, the Court conducted a hearing on the merits of the adversary

 proceeding. The Debtor testified that she intended to use the funds borrowed from Mr. Khan to

 finance a new business, but that the business never opened. She offered no evidence to explain

 why the funds were not returned to Mr. Khan. The Court determined that the Debtor’s testimony

 regarding what happened after negotiations for the intended business failed was not credible.

 The exhibits indicated the funds received from Mr. Khan were disbursed to the Debtor and her

 family members. At the end of the hearing, the Court found the debt owed on the promissory

 note was non-dischargeable under 11 U.S.C. § 523(a)(2)(A) and granted judgement in favor Mr.

 Khan for the unpaid debt, plus interest and attorney’s fees. (Adversary Proceeding No. 17-

 01123, Docket No. 42).



                                               3
Case 17-12840-KHK         Doc 101    Filed 03/08/19 Entered 03/08/19 15:09:52            Desc Main
                                    Document     Page 4 of 11


        The Debtor’s first proposed chapter 13 plan dated June 29, 2018, provided for payments

 of $525 for sixty months for a total of $31,500 and resulted in a dividend of 12% to unsecured

 creditors. (Docket No. 40). Schedule I attached to the plan was amended to disclose net monthly

 take-home pay of $3,552.90 from her new job with Lafayette Federal Credit Union; it also

 included an additional $400.00 in rental income from a new tenant and a decreased family

 contribution of $1,050, resulting in a projected net monthly income of $5,002.90. Id. Schedule J

 showed increases in allowances for food and medical expenses, a new allowance for car

 insurance and eliminated the allowance for entertainment resulting in a projected monthly

 disposable income of $525. Id. at p. 7-10. The first plan and the first amended plan were very

 similar; both were denied confirmation.

        The current plan, filed on November 8, 2018, proposes to pay $93,820.20 into the plan

 over five years resulting in a 28% dividend to unsecured creditors. (Docket No. 70). The

 amended Schedule I now includes monthly contributions from family members of $4,733 and

 shows a projected total monthly income of $9,586.86 for the household. The amended Schedule

 J discloses monthly total household expenses of $8,178.83, resulting in a projected monthly

 disposable income of $1,408.03. (Docket No. 70 at p. 7-10).

        Mr. Khan filed his objection to the plan and motion to dismiss the case on November 19,

 2018. (Docket No. 73).

                                           Conclusions of Law

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Order of

 Reference entered by the U.S.District Court for this District on August 15, 1984. This is a core

 proceeding under 28 U.S.C. § 157(b)(2)(L) (confirmation of plans).




                                                 4
Case 17-12840-KHK         Doc 101     Filed 03/08/19 Entered 03/08/19 15:09:52               Desc Main
                                     Document     Page 5 of 11


        The Debtor bears the burden of proof with respect to all of the statutory requirements for

 confirmation, by a preponderance of the evidence. In re Cole, 548 B.R.132, 141 (Bankr. E.D.

 Va. 2016); In re Colston, 539 B.R. 738, 746 (Bankr. W.D. Va. 2015).

        Section 1325 of the Bankruptcy Code lists the requirements a plan must meet in order to

 achieve confirmation. Mr. Khan contends that the plan cannot be confirmed because it fails to

 meet the requirements of this Section. First, he argues that the plan was not filed in good faith as

 required by 11 U.S.C. § 1325(a)(3). Second, he alleges the plan fails to pay unsecured creditors

 under the plan as much as they would receive in a chapter 7 liquidation as described in 11 U.S.C.

 § 1325(a)(4). This requirement is generally referred to as the “liquidation test”. Third, he

 contends that the Debtor will not be able to make all payments under the plan as required under

 11 U.S.C. § 1325(a)(6). This requirement is referred to as the test for “feasibility”. Finally, he

 argues that the plan cannot be confirmed because the petition was not filed in good faith as

 required by 11 U.S.C. § 1325(a)(7).         The Court declines to address the violations of the

 liquidation and feasibility tests in this case because the good faith issues are dispositive.

        Bankruptcy Code Section 1325(a)(3) provides that a chapter 13 plan must be “proposed

 in good faith and not by any means forbidden by law.” 11 U.S.C. § 1325(a)(3). The Code also

 provides that the Court may only confirm a plan if “the action of the Debtor in filing the petition

 was in good faith.” 11 U.S.C. § 1325(a)(7). Although these Sections are not identical, they will

 be considered in tandem because the facts in the case implicate both Sections.

        To determine whether a chapter 13 petition and plan are filed in good faith, the Fourth

 Circuit applies a totality of the circumstances test as set forth in Deans v. O'Donnell, 692 F.2d at

 972 and expanded in In re Solomon, 67 F.3d 1128, 1134 (4th Cir. 1995), and Neufeld v.

 Freeman, 794 F.2d 149, 152 (4th Cir. 1986). The test for good faith contains both objective and



                                                   5
Case 17-12840-KHK         Doc 101    Filed 03/08/19 Entered 03/08/19 15:09:52            Desc Main
                                    Document     Page 6 of 11


 subjective components. Id. The underlying inquiry is based on fundamental fairness. The non-

 exhaustive list of the factors to be considered includes:

        1. the Debtor’s past bankruptcy filings;

        2. the Debtor’s financial situation;

        3. the Debtor’s employment history, and current and future employment prospects;

        4. the percentage of proposed repayment to creditors;

        5. the time over which creditors will receive payment;

        6. the nature of the Debtor’s pre-petition conduct that gave rise to the case;

        7. whether the debts would be dischargeable in a chapter 7 proceeding;

        8. the nature and amount of unsecured claims;

        9. the Debtor’s honesty in disclosing facts of the case; and

        10. any other unusual or exceptional problems the debtor faces,

 The foregoing factors are each still relevant in post-BAPCPA cases. In re Edmunds, 350 B.R.

 636, 649 (Bankr. D.S.C. 2006). The Court will address the factors above that are relevant to the

 instant case.


 Factors That Support a Good Faith Finding

        To her credit, the Debtor has never filed for bankruptcy before and she has a stable

 employment history. Her financial situation is secure, in part because she shares a household

 with two sisters who are also gainfully employed. Both sisters anticipate receiving more income

 in the future. Maryam Sarfraz testified that she expects to be promoted and receive a raise soon.

 (Tr. at 93). Tahira Sarfraz, who currently works part-time, testified that she is one semester

 away from acquiring her Degree, and upon graduation she intends to get full time employment.




                                                   6
Case 17-12840-KHK            Doc 101      Filed 03/08/19 Entered 03/08/19 15:09:52                     Desc Main
                                         Document     Page 7 of 11


 (Tr. at 113.) Both sisters have a vested interest in making sure this plan is successful because if

 it fails, they lose their home.

         In addition to the claim of Mr. Khan, three other creditors filed unsecured claims in this

 case. No objections to these claims have been raised, so they are presumed to be allowed. The

 total amount owed on the three claims is $21,823.48, so these creditors would receive a total

 payout of $6,082.57 over 5 years and the balance of their claims would be discharged if the

 Debtor receives a discharge of any kind under 11 U.S.C. § 1328. See Case No. 17-12840,

 (“Claims Register”). Their claims would be discharged in full if the Debtor received a discharge

 under chapter 7, so these creditors fare better under a chapter 13 case than they would under a

 chapter 7 case.


 Factors Against a Finding of Good Faith

         Mr. Khan’s claim for $264,337.50 comprises 92% of the total allowed unsecured claims.

 Id. Under the plan, he would receive $74,015 over 5 years and the remainder of his claim would

 be discharged if Ms. Sarfraz completes her plan and receives a discharge under 11 U.S.C. §

 1328(a). However, his claim has been reduced to a non-dischargeable judgement, so if the

 Debtor fails to complete the plan payments and her case is dismissed, then he could record his

 judgement to perfect a lien against her home and sell the property to acquire her share of any

 equity. 3 Moreover, he could garnish the Debtor’s wages and possibly recoup much more than

 the $74,015 he is limited to under the current plan.

         Ms. Sarfraz argues that discharge of the debt to Mr. Khan through use of the expanded

 discharge in Chapter 13 was contemplated by Congress and represents a legitimate use of the

 bankruptcy process. Mr. Khan argues that even though this is permissible under the Code, it

 3
  Khan Ex. 5 (“Residential Appraisal” dated November 1, 2018) indicates the current market value of the property is
 $530,000.

                                                         7
Case 17-12840-KHK         Doc 101    Filed 03/08/19 Entered 03/08/19 15:09:52            Desc Main
                                    Document     Page 8 of 11


 would be unfair, in light of the totality of the circumstances, to allow Ms. Sarfraz to avoid

 repaying 72% of an obligation she acquired as a result of fraudulent activity. The Court finds

 Mr. Khan’s argument persuasive for the reasons stated below.

        This bankruptcy was filed on the eve of a trial that might have led to the entry of a

 substantial state court money judgement against the Debtor in favor of Mr. Khan. Even though

 the state court action was stayed by this case, Mr. Khan promptly filed an adversary proceeding

 against the Debtor alleging fraud in order to pursue his claim in this Court. On the eve of the

 trial in the adversary proceeding, Ms. Sarfraz again attempted to sidestep or minimize the

 financial consequences of her fraudulent behavior by converting her chapter 7 bankruptcy to a

 case under chapter 13.

        As was the case in the adversary proceeding, the Court continues to question the Debtor’s

 honesty in disclosing material facts in this case. The timing and nature of the disclosures

 included in some of the amendments filed by Ms. Sarfraz are suspiciously convenient and

 demonstrate a lack of candor with this Court. For example:

    1. Only after Mr. Khan initiated the adversary proceeding against her, did Ms. Sarfraz

        amend her petition to add the name of the business she intended to open using the funds

        she borrowed from him. (Docket No. 16 at p. 2.)

    2. Only after the trial date was set in the adversary proceeding did Ms. Sarfraz amend

        Schedule B to delete the $500,000 value she ascribed to her claims against Mr. Khan and

        others and amend Schedule F to increase the value of his claim against her from $0 to

        $150,00. (Docket No. 17 at pp. 5 and 12.)

    3. She also amended her Statement of Financial Affairs to add the names of those insiders

        who received transfers within 1 year of filing her petition. (Docket No. 17 at p.17.)



                                                 8
Case 17-12840-KHK        Doc 101    Filed 03/08/19 Entered 03/08/19 15:09:52             Desc Main
                                   Document     Page 9 of 11


    4. The Official Form 122A-1, Chapter 7 Statement of Your Current Monthly Income filed

        with the original petition required the disclosure of the average monthly income received

        from all sources, derived during the six months before the case was filed. In this case, the

        applicable period was February 2017 through July 2017. The Debtor’s Form 122A-1

        discloses gross monthly income for the applicable look-back period of $2,389.01.

        (Docket No. 17 at p. 44.) However, this figure is inconsistent with her testimony and

        other Court records. Ms. Sarfraz testified that she was unemployed for a month between

        the end of July and her start date with her new employer in early September 2017. (Tr. at

        80:00-81:00.) If she was employed by United Bank until the middle of July and was

        receiving gross wages of $5,091 monthly as previously determined, then the gross

        monthly income reported on Form 122A-1 appears to be only one-half the income that

        should have been disclosed.

        Conversion from a chapter 7 to a chapter 13 case is not uncommon in bankruptcy, and it

 generally entails amendments to schedules. In this case, Ms. Sarfraz’ new employment and the

 acquisition of a tenant post-petition were reasonable justifications for amending her schedules

 and statements. However, other amendments appear to have been triggered by Mr. Khan’s

 vigorous pursuit of his claim. For example, the Debtor’s income from family contributions

 decreased from $1,965 to $1,050 for reasons unknown when she decided to convert her case.

 Moreover, after the case was converted, Ms. Sarfraz’ projected household monthly income rose

 from $5,002.50 to $9,586 which resulted in an increase in projected monthly disposable income

 from $525 to $1,408. Some of the changes were clearly warranted. However, most were

 manipulations to suit her needs first, to appear penniless at the beginning of the case, then to




                                                 9
Case 17-12840-KHK          Doc 101 Filed 03/08/19 Entered 03/08/19 15:09:52               Desc Main
                                  Document     Page 10 of 11


 become eligible to be a chapter 13 debtor, and finally to have sufficient resources to pay $93,000

 into a chapter 13 plan.


                                            Conclusion

        Ms. Sarfraz has jumped through several hoops to avoid repaying Mr. Khan when she had

 the funds readily available to do so, and to avoid facing the consequences of her actions

 thereafter. She sought sanctuary in bankruptcy while she was between jobs to avoid a trial that

 involved fraud; then she moved to convert her case in order to avoid a second trial based on

 fraud. Finally, her access to financial resources has been a moving target throughout this

 proceeding.

        Although her plan may be feasible, the totality of the circumstances surrounding this case

 clearly indicate that the petition and plan have not been filed in good faith as required under 11

 U.S.C. §§ 1325(a)(3) and 1325(a)(7).        Both objective and subjective factors support this

 determination including, the nature of her pre-petition fraudulent conduct, the timing of the filing

 of the petition and conversion to chapter 13, and the non-dischargeable nature of her debt to Mr.

 Khan. Furthermore, the timing and nature of the amendments to her schedules and statements

 demonstrate the Debtor’s lack of candor in disclosing material facts about this case.

        The Bankruptcy Code was amended to add 11 U.S.C. § 1325(a)(7) by the Bankruptcy

 Abuse Prevention and Consumer Protection Act of 2005 (BAPCPA). In In re Bateman, the

 Court indicated that, in the context of Section 1307(c), the proper good faith inquiry is whether

 or not under the circumstances of the case there has been an abuse of the provisions, purpose, or

 spirit of [the Chapter] in the proposal or plan. Branigan v. Bateman (In re Bateman), 515 F.3d

 272, 283 (4th Cir. 2008) (quoting Deans v. O'Donnell, 692 F.2d 968, 972 (4th Cir. 1982)). See

 also In re Bland, No. 06-1159, Bankr. LEXIS 1331, at *7 (Bankr. N.D. W. Va. May 6, 2008).


                                                 10
Case 17-12840-KHK        Doc 101 Filed 03/08/19 Entered 03/08/19 15:09:52               Desc Main
                                Document     Page 11 of 11


        Ultimately, the Debtor has failed to present sufficient evidence to convince the Court that

 she is the poor but honest Debtor the Bankruptcy Code is designed to protect. Accordingly,

 confirmation of her second amended chapter 13 plan shall be denied and this case shall be

 dismissed.

        The Court will enter a separate Order consistent with findings of fact and conclusions of

 law contained in this Memorandum Opinion.


         Mar 8 2019                                         /s/ Klinette Kindred
 Date: _________________                                    ___________________________
                                                            Klinette H. Kindred
                                                            United States Bankruptcy Judge

 Electronic copies to:

 Jonathan Baird Vivona
 Martin R. Mann
 Thomas P. Gorman                                            Entered on Docket:Mar 8 2019

 Copy by Mail to:

 Tabinda Sarfraz
 2736 Bulkhead Drive
 Woodbridge, VA 22191




                                                11
